      Casebelow
The order  18-00796-SMT
                 is herebyDoc 64 Filed 08/16/19
                           signed.                 Entered 08/16/19 15:28:56   Desc Main
                                 Document       Page 1 of 2
Signed: August 16 2019




                                            _____________________________
                                            S. Martin Teel, Jr.
                                            United States Bankruptcy Judge


                           UNITED STATES BANKRUPTCY COURT
                            FOR THE DISTRICT OF COLUMBIA

       In re                                )
                                            )
       DELLAPHINE J CHITTY,                 )     Case No. 18-00796
                                            )     (Chapter 13)
                         Debtor.            )

                        ORDER TO SHOW CAUSE WHY CASE OUGHT
                  NOT BE DISMISSED BASED ON MISSED PLAN PAYMENTS

              The debtor did not appear at the hearing of today on the

       trustee’s motion to dismiss this case and her counsel, reportedly

       sick, was not there either.      Reluctantly, I have continued the

       hearing to September 13, 2019, at 9:30 a.m.            Nevertheless, at

       the hearing today, the trustee’s counsel represented that the

       debtor is $10,994.00 in arrears in making plan payments.                If the

       debtor can not show why the case ought not be dismissed based on

       that arrears in plan payments, the case ought to be dismissed

       without proceeding to the hearing on September 13, 2019.                It is

       thus

              ORDERED that by August 30, 2019, the debtor shall file a

       writing showing cause why this case ought not be dismissed based
Case 18-00796-SMT                                                                       Doc 64    Filed 08/16/19 Entered 08/16/19 15:28:56   Desc Main
                                                                                                 Document      Page 2 of 2


on the reported $10,994.00 of arrears in making plan payments.

It is further

                              ORDERED that the hearing on the motion to dismiss will be

heard on September 13, 2019, at 9:00 a.m. unless the case has

been dismissed beforehand.

                                                                                                                      [Signed and dated above.]

Copies to: Debtor; Debtor’s attorney; Chapter 13 Trustee; Office
of the United States Trustee.




R:\Common\TeelSM\Judge Temp Docs\Chitty (Dellaphine) OTSC re Missed Plan Payments.wpd
                                                                                                            2
